     Case 4:20-cv-00098-WTM-CLR Document 9 Filed 06/16/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


BORISH JENKINS,


     Plaintiff,

V.                                              CASE NO. CV420-098


MICHAEL COX and LBAM
HOSPITALITY,


      Defendants.



                                    ORDER


     Before   the    Court    is    the   Magistrate    Judge's       Report    and

Recommendation.     (Doc.     7.)   Although    Plaintiff       did    not     file

objections, he did file a second Motion for Leave to Proceed In

Forma Pauperis (^'IFP"). (Doc. 8.) In his second motion. Plaintiff

claims to earn $3,860.00 per month—even more than he claimed in

his first application for leave to proceed IFP. (Id. at 2.) After

careful    review    of      Plaintiff's     motions,     the     report        and

recommendation (Doc. 7) is ADOPTED as the Court's opinion in this

case. Accordingly, Plaintiff's motions for leave to proceed IFP

(Docs. 6, 8) are DENIED. Plaintiff has twenty-one (21) days from

the date of this Order to pay the $400.00 filing fee.

     SO ORDERED this /<^^day of June 2020.

                                     WILLIAM T. MOORE, JR.
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
